  0           0     15




      David T. Auld and Connie F. Auld                                     1:14-bk-03223




U.S. Bank Trust, N.A.,
as Trustee of the BKPL Series I Trust              MTGLQ Investors, LP


                                                                                4-1
                                                                         $38,078.90
c/o SN Servicing Coprporation                                            10/28/2014
323 5th Street, Eureeka, CA 95501

        (800) 603-0836                                    866-813-1624
                                   6160                                         3918



c/o SN Servicing Coprporation
323 5th Street, Eureeka, CA 95501

        (800) 603-0836
                                   6160




  /s/ Michelle R. Ghidotti-Gonsalves                    09/08/2020




Case 14-03223            Doc 124    Filed 09/08/20 Entered 09/08/20 18:02:52      Desc Main
                                     Document     Page 1 of 5
                                                                   CASE NO.: 1:14-bk-03223


                                CERTIFICATE OF SERVICE
           On September 8, 2020, I served the foregoing document described as Transfer of
    Claim on the following individuals by electronic means through the Court’s ECF program:


    COUNSEL(S) FOR DEBTOR(S)

    Barry A. Friedman             bky@bafmobile.com, r49751@notify.bestcase.com

    TRUSTEE(S) / TRUSTEE(S) COUNSEL(S)

    Daniel B. O’Brien             cperry@ch13mob.com, cdownload@ch13mob.com


            I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct.
                                                        /s/ Ricardo Becker
                                                            Ricardo Becker

            On September 8, 2020, I served the foregoing documents described as Transfer of
    Claim on the following individuals by depositing true copies thereof in the United States
    mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed
    as follows:


     Debtor                                           Joint Debtor
     David T. Auld                                    Connie F. Auld
     7351 Highgate Drive N                            7351 Highgate Drive N
     Irvington, AL 36544                              Irvington, AL 36544

            I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct.
                                                        /s/ Ricardo Becker
                                                            Ricardo Becker




Case 14-03223    Doc 124     Filed 09/08/20 Entered 09/08/20 18:02:52            Desc Main
                              Document     Page 2 of 5
                                                                                                          (800) 603-0836
                                                                                         Para Español, Ext. 2660 o 2643
            323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
            EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                              Branch Office NMLS #9785



                                                                                                           June 17, 2020

                                                                                 SnscLoanID0000306160
    DAVID T AULD
    CONNIE F AULD
    7351 HIGHGATE DR N
    IRVINGTON AL 36544



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 7351 HIGHGATE DRIVE NORTH; IRVINGTON AL

  Dear Customer:

  This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
  §§1692 et seq.

  As of the date of this letter, our records indicate the total amount of your debt is $23,905.72. Because of
  interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
  may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
  receive your check, in which event we will inform you before depositing the check for collection. For further
  information, write the undersigned or call (800) 603-0836.

  BKPL Series I Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
  collector, is responsible for servicing and collecting the debt .

  Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
  this letter, we will assume that the debt is valid.

  If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
  portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
  mail you a copy of such verification or judgment.

  We will provide you with the name and address of the original creditor on the debt, if different from the current
  creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.

  SN Servicing Corporation for BKPL Series I Trust
  Customer Service Department




Case 14-03223           Doc 124         Filed 09/08/20 Entered 09/08/20 18:02:52                              Desc Main
                                         Document     Page 3 of 5
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                        June 12, 2020

                                                                               SnscLoanID0000306160
   DAVID T AULD
   CONNIE F AULD
   7351 HIGHGATE DR N
   IRVINGTON AL 36544



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 7351 HIGHGATE DRIVE NORTH; IRVINGTON AL

              NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
  Dear Customer:

  The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
  assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
  homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
  you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
  law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
  RESPA nor state law requires this notice, this notice is being provided to you for your information.
  You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
  you, has been assigned, sold or transferred from Shellpoint Mortgage Servicing to SN Servicing Corporation
  for BKPL Series I Trust, effective June 8, 2020.

  The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
  the mortgage instruments, other than terms directly related to the servicing of your loan.

  Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
  days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
  later than 15 days after this effective date or at closing.

  Your present servicer is Shellpoint Mortgage Servicing, PO Box 10826, Greenville, SC 29603-0826. If you
  have any questions relating to the transfer of servicing from your present servicer call Customer Service at
  (800) 365-7107 Monday through Friday between 8:00 a.m. and 10:00 p.m. and Saturday between 8:00 a.m.
  and 3:00 p.m. Eastern Time. This is a toll-free number.

  Your new servicer will be SN Servicing Corporation.

  The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
  95501.

  The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
  the transfer of servicing to your new servicer call Kathy Watson at (800) 603-0836 Monday through Friday
  between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
  secure website at https://borrower.snsc.com.

  The date that your present servicer will stop accepting payments from you is June 7, 2020. The date that
  your new servicer will start accepting payments from you is June 8, 2020. Send all payments on or after
  June 8, 2020 to your new servicer.
  Make your payments payable to:        SN Servicing Corporation

  Mail your payments to:                SN Servicing Corporation
                                        PO BOX 660820
                                        DALLAS, TX 75266-0820

  The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
  insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
  continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
  for the continuation of any such optional insurance coverage. You should take the following action to maintain
  coverage: contact your optional insurance carrier immediately for instructions on how to continue such
  optional insurance coverage.


Case 14-03223          Doc 124         Filed 09/08/20 Entered 09/08/20 18:02:52                            Desc Main
                                        Document     Page 4 of 5
  You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
  Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

  During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
  received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
  late fee may not be imposed on you.

  Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
  request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
  written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
  written correspondence, other than notice on a payment coupon or other payment medium supplied by the
  servicer, which includes your name and account number, and your reasons for the request. If you want to
  send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
  Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

  Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
  corrections to your account, and must provide you with a written clarification regarding any dispute. During
  this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
  concerning any overdue payment related to such period or qualified written request. However, this does not
  prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

  A Business Day is a day on which the offices of the business entity are open to the public for carrying on
  substantially all of its business functions.

  Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
  circumstances where servicers are shown to have violated the requirements of that Section. You should seek
  legal advice if you believe your rights have been violated.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.
  A consumer has the right to request in writing that a debt collector or collection agency cease further
  communication with the consumer. A written request to cease communication will not prohibit the debt
  collector or collection agency from taking any other action authorized by law to collect the debt.


  SN Servicing Corporation for BKPL Series I Trust
  Customer Service Department




Case 14-03223          Doc 124        Filed 09/08/20 Entered 09/08/20 18:02:52                          Desc Main
                                       Document     Page 5 of 5
